In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00400-CV

JOSE L. MONDRAGON AND ELVIRA                 §   On Appeal from the 431st District
BECERRA-JUAREZ, Appellants                       Court

V.                                           §   of Denton County (20-1552-431)

JOHN M. COLLINS AND CK LONE                  §   August 11, 2022
STAR INVESTMENTS, A TEXAS SERIES
LIMITED LIABILITY COMPANY,                   §   Memorandum Opinion by Justice
Appellees                                        Birdwell

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that appellants Jose L. Mondragon and Elvira Becerra-

Juarez shall pay all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell